FILED
                             NOT FOR PUBLICATION                            JUN 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL GUERRERO VERDEJA,                         No. 07-73510

               Petitioner,                       Agency No. A046-615-804

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Samuel Guerrero Verdeja, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s removal order and denying his motion for remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s denial of a motion to remand, Garcia-Quintero v. Gonzales, 455 F.3d 1006,

1011 (9th Cir. 2006), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Guerrero Verdeja’s motion

to remand where Guerrero Verdeja was not eligible for adjustment of status. See

8 U.S.C. § 1255(a)(2); Corona-Mendez v. Holder, 593 F.3d 1143, 1147 (9th Cir.

2010) (where an alien is inadmissible on more than one ground he is not

“otherwise admissible” for purposes of waiver eligibility).

      In light of our disposition, we do not address Guerrero Verdeja’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                 07-73510